Citation Nr: 1125155	
Decision Date: 07/01/11    Archive Date: 07/14/11

DOCKET NO.  06-31 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had a period of active duty service from July 1969 to July 1971 with subsequent service with the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in November 2009 for further development.  

The Veteran appeared at a January 2007 Decision Review Officer (DRO) hearing. A transcript is of record.

The Board notes that in a substantive appeal received in September 2006, the Veteran checked the appropriate box to indicate that he wanted a hearing before the Board at the RO.  A hearing was scheduled for December 2007.  However, by letter received in December 2007, the Veteran's representative canceled the hearing.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted in the November 2009 Board remand, the Veteran's primary contention is that he suffers from PTSD due to combat-related stressors in Vietnam.  Of record is a DD Form 214 MC for the period of service from July 1969 to July 1971 which appears to show that the Veteran was awarded the Vietnam Service Medal and the Vietnam Campaign Medal.  However, the Veteran's available service personnel records list these decorations but show that someone lined through the medals.  The RO coordinator for verification of stressors has declined to take further action citing service personnel records which show that the Veteran was on a ship off the waters of Vietnam and not actually in Vietnam.  The Veteran's representative has objected to the RO's failure to take further action to corroborate the claimed stressors.

The Board acknowledged the RO's finding that there are various inconsistencies in this case.  However, given the Veteran's sworn testimony that he was actually in the jungles of Vietnam for six months or more and given the ambiguous service documentation of the award of decorations for service in Vietnam, the Board believed that VA's duty to assist the Veteran required clarification from the service department regarding the Veteran's claimed service in Vietnam.

In its November 2009 remand, the Board directed the RO to contact the service department, and to submit copies of the Veteran's DD Form 214 MC (reflecting periods of service from July 1969 to July 1971) and service personnel records.  
As noted in his June 2011 statement, the Veteran's representative remarked that the service department was not asked to reconcile the documents and to clarify whether the Veteran had service in Vietnam.  In a March 2011 DRO deferred rating decision, the DRO noted that the instructions contained in the November 2009 remand were not followed.  A handwritten response from what appears to be from someone within the Albuquerque RO noted that the Veteran's DD 214 and personnel records were not submitted to the Marine Corps because the additional evidence received since the Board remand did not show that the Veteran engaged in combat or that his unit set foot in Vietnam.  The representative has requested that the case be remanded again as a result of the failure to fully comply with the prior remand directives.

The Board notes that in the case of Stegall v. West, 11 Vet. App. 268 (1998), the United States Court of Appeals for Veterans Claims (Court) held that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand.  It was further held that where the remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  Here, the RO has acknowledged that it did not comply with the Board's remand by not providing copies of the Veteran's DD Form 214 MC (reflecting periods of service from July 1969 to July 1971) and service personnel records to the service department.
The Board understands the RO's reasoning, but it is arguable that had the service department had the DD Form 214 MC and service personnel records before it, additional clarifying information regarding any service in Vietnam might have been located.  Although the Board regrets further delay, as a matter of law the Veteran is entitled to compliance with the remand directives.  

As an additional matter, the April 2011 supplemental statement of the case cites to a November 22, 2005, report of telephone contact which reportedly confirms no service in Vietnam.  The Board has reviewed the November 22, 2005, report of contact, but is unable to clearly understand who was actually confirming that there was no service in Vietnam.  Clarification is necessary. 

Finally, there was an amendment to 38 C.F.R. § 3.304(f) effective from July 13, 2010.  See 75 Fed. Reg. 39843 (July 13, 2010).  This amendment eliminated the requirement for corroboration that the claimed in-service stressor occurred if a stressor claimed by the Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA had contracted, confirms that the Veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  In the event that service in Vietnam is confirmed, development pursuant to this amended regulation should be accomplished.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should review the November 22, 2005, report of contact and document the claims file as to the particulars of who was contacted and who provided the finding that the Veteran was never stationed in Vietnam.

2.  The RO should contact the service department and submit copies of the DD Form 214 MC for the period of service from July 1969 to July 1971 as well as other service personnel records which list the Vietnam Service Medal and the Vietnam Campaign Medal as lined through.  The service department should be asked to reconcile the documents and clarify whether or not the Veteran had service in Vietnam.  If so, the service department should be asked to report whether or not the Veteran's unit engaged in combat during the period the Veteran was assigned to that unit.

3.  If, and only if, it is determined that the Veteran served in Vietnam and that he either a) participated in combat, or b) a stressor is corroborated, or c) that his claimed stressors are consistent with the places, types, and circumstances of his service, then the Veteran should be scheduled for a VA PTSD exam by a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA had contracted.  It is imperative that the claims file be made available to the examiner.  The examiner should then clearly report whether a diagnosis of PTSD is warranted and, if so, whether the PTSD is related to a corroborated stressor or to the Veteran's fear of hostile military or terrorist activity. 

4.  After completion of the above, the RO should review the expanded record and determine whether service connection for PTSD is warranted.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


